
	
		I
		111th CONGRESS
		1st Session
		H. R. 2403
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Wilson of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide loan forgiveness to teachers of integrated
		  career and technical education coursework at rural secondary
		  schools.
	
	
		1.Short titleThis Act may be cited as the Rural
			 Career and Technical Education Expansion Act of 2009.
		2.Loan forgiveness
			 for teaching career and technical education coursework at rural secondary
			 schools
			(a)FFEL
			 programSection 428J of the
			 Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended—
				(1)in subsection
			 (c)(3)—
					(A)in the header, by
			 striking science, or
			 special education and inserting science, special education, or career and
			 technical education coursework at rural secondary
			 schools;
					(B)in subparagraph
			 (A)(ii), by striking and after the semicolon;
					(C)in subparagraph
			 (B)(iii), by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the end the following new
			 subparagraph:
						
							(C)a teacher at a
				rural secondary school—
								(i)who meets the requirements of subsection
				(b); and
								(ii)whose qualifying employment for purposes of
				such subsection is teaching career and technical education coursework on a
				full-time basis, including at least one course or credit that is integrated
				coursework.
								;
				and
					(2)by amending
			 subsection (h) to read as follows:
					
						(h)DefinitionsFor the purpose of this section:
							(1)Career and
				technical educationThe term
				career and technical education means organized educational
				activities that—
								(A)offer a sequence
				of courses that—
									(i)provides
				individuals with coherent and rigorous content aligned with challenging
				academic standards and relevant technical knowledge and skills needed to
				prepare for further education and careers in current or emerging
				professions;
									(ii)provides a
				secondary school diploma or its recognized equivalent; and
									(iii)may include
				prerequisite courses (other than a remedial course) that meet the requirements
				of this subparagraph; and
									(B)include
				competency-based applied learning that contributes to the academic knowledge,
				higher-order reasoning and problem-solving skills, work attitudes, general
				employability skills, technical skills, and occupation-specific skills, and
				knowledge of all aspects of an industry, including entrepreneurship, of an
				individual.
								(2)Integrated
				courseworkThe term
				integrated coursework means career and technical education
				coursework that—
								(A)integrates
				academic curricula and relevant career and technical education programs;
				and
								(B)counts for both
				academic and elective career and technical education credit toward a secondary
				school diploma or its recognized equivalent.
								(3)Rural local
				educational agencyThe term
				rural local educational agency means a local educational agency
				that meets the eligibility requirements under—
								(A)section 6211(b) of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345(b)) for
				participation in the program described in subpart 1 of part B of title VI of
				such Act (20 U.S.C. 7345 et seq.); or
								(B)section 6221(b) of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7351(b)) for participation in the
				program described in subpart 2 of part B of title VI of such Act (20 U.S.C.
				7351 et seq.).
								(4)Rural secondary
				schoolThe term rural secondary school means a
				secondary school served by a rural local educational agency.
							(5)YearThe term year where applied to
				service as a teacher means an academic year as defined by the
				Secretary.
							.
				(b)Direct Loan
			 programSection 460 of the
			 Higher Education Act of 1965 (20 U.S.C. 1087j) is amended—
				(1)in subsection
			 (c)(3)—
					(A)in the header, by
			 striking science, or
			 special education and inserting science, special education, or career and
			 technical education coursework at rural secondary
			 schools;
					(B)in subparagraph
			 (A)(ii), by striking and after the semicolon;
					(C)in subparagraph
			 (B)(iii), by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the end the following new
			 subparagraph:
						
							(C)a teacher at a
				rural secondary school—
								(i)who meets the requirements of subsection
				(b); and
								(ii)whose qualifying employment for purposes of
				such subsection is teaching career and technical education coursework on a
				full-time basis, including at least one course or credit that is integrated
				coursework.
								;
				and
					(2)by amending
			 subsection (h) to read as follows:
					
						(h)DefinitionsFor the purpose of this section:
							(1)Career and
				technical educationThe term
				career and technical education means organized educational
				activities that—
								(A)offer a sequence
				of courses that—
									(i)provides
				individuals with coherent and rigorous content aligned with challenging
				academic standards and relevant technical knowledge and skills needed to
				prepare for further education and careers in current or emerging
				professions;
									(ii)provides a
				secondary school diploma or its recognized equivalent; and
									(iii)may include
				prerequisite courses (other than a remedial course) that meet the requirements
				of this subparagraph; and
									(B)include
				competency-based applied learning that contributes to the academic knowledge,
				higher-order reasoning and problem-solving skills, work attitudes, general
				employability skills, technical skills, and occupation-specific skills, and
				knowledge of all aspects of an industry, including entrepreneurship, of an
				individual.
								(2)Integrated
				courseworkThe term
				integrated coursework means career and technical education
				coursework that—
								(A)integrates
				academic curricula and relevant career and technical education programs;
				and
								(B)counts for both
				academic and elective career and technical education credit toward a secondary
				school diploma or its recognized equivalent.
								(3)Rural local
				educational agencyThe term
				rural local educational agency means a local educational agency
				that meets the eligibility requirements under—
								(A)section 6211(b) of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345(b)) for
				participation in the program described in subpart 1 of part B of title VI of
				such Act (20 U.S.C. 7345 et seq.); or
								(B)section 6221(b) of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7351(b)) for participation in the
				program described in subpart 2 of part B of title VI of such Act (20 U.S.C.
				7351 et seq.).
								(4)Rural secondary
				schoolThe term rural secondary school means a
				secondary school served by a rural local educational agency.
							(5)YearThe term year where applied to
				service as a teacher means an academic year as defined by the
				Secretary.
							.
				
